EXHIBIT 5.1 WILLIAMS SECURITIES LAW FIRM, P.A. 2503 West Gardner Court Tampa, FL33611 Phone:813.831.9348 May 8, 2012 Taylor Consulting, Inc. Re: Registration Statement on Form S-1 Gentlemen: Our firm has acted as your counsel in the preparation on a Registration Statement on Form S-1 (the "Registration Statement") filed by you with the Securities and Exchange Commission covering 3,020,000 shares of Common Stock of Taylor Consulting, Inc. filed on or about May 8, 2012 (the "Stock"). In so acting,we have examined and relied upon such records,documents and otherinstrumentssolely for factual matters as in our judgment are necessary orappropriate in order to express the opinionhereinafterset forth and have assumed thegenuineness of all signatures,the authenticity of all documents submitted to us as originals, and theconformityto originaldocumentsof alldocumentssubmittedto us certified or photostatic copies.This opinion is based upon the laws of the state of Delaware. Based on the foregoing, we are of the opinion that: 1.The Stock is duly and validly issued, fully paid and nonassessable. 2.The issuance of the Stock has been duly authorized. We hereby consent to the discussion of this opinion in the Prospectus, the reproduction of the opinion as an exhibit to the Registration Statement in and to being named as in the “Interests of Named Experts” section of the Registration Statement. Very truly yours, Williams Securities Law Firm, P.A. /s/ Michael T. Williams, Esq. By: Michael T. Williams, Esquire, President For the Firm
